DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-11-02 (herein referred to as the Reply) where claim(s) 1-35 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li_463 (US20150003463) in view of DUTTA_012 (US20130266012)
Claim(s) 1
Li_463 teaches
a memory configured to store a plurality of label spaces for a label space type used in a communication system, Disclosed is a network comprises nodes that route packets using labels of an MPLS type. For example, nodes use routing information such as MPLS mapping table in order to route in accordance with an "enhanced MPLS header" (such as MPLS Big Label) which increases the address space by supporting addition bits such as a VLAN Tag, double tagged VLAN IDS, and/or segment identification (SID) and in accordance with traditional MPLS. Accordingly, there encompasses a range of label values where each value can be categorized as either a big or traditional/non-big labels. The range of values corresponding to the big label can be considered a first label space and The range of values corresponding to the traditional label  can be considered a second label space  both of which are under the MPLS type <FIG(s). 1, 2, 3, 4; para. 0019, 0028-0031, 0034-0035, 0038-0039>.
	wherein the plurality of label spaces store labels that identify virtual links between nodes of the communication system; Big label space and non-big label space values correspond to spaces that include a set of labels that are used for MPLS routing. Embodiments are implemented in a virtual networks and therefore the labels would identify forwarding/next hop links between the nodes (i.e., devices, virtual machines, etc.) in the virtual network (i.e., virtual links between nodes). <FIG(s). 2, 3, 4, 7; para. 0024-0026, 0038-0040>.
	a processor configured to processor 330  <FIG(s). 3; para. 0033>.
route packets based on labels and label space identifiers included in the packets; and Read MPLS labels from received data, determine if the read MPLS labels indicate the presence of a MPLS Big Label, and if present, map the MPLS Big Label to virtual network addresses according to relationships and mapping information contained in virtual routing table. The data forwarding module may then forward the received data to a next hop destination.   <FIG(s). 2; para. 0035, 0042>.
	a transceiver configured to transmit or receive the packets including the labels and the label space identifiers. Read MPLS labels from received data, determine if the read MPLS labels indicate the presence of a MPLS Big Label, and if present, map the MPLS Big Label to virtual network addresses according to relationships and mapping information contained in virtual routing table. The data forwarding module may then forward the received data to a next hop destination.   <FIG(s). 2; para. 0035, 0042>.
Li_463 does not explicitly teach
allocate a plurality of label space identifiers to the respective plurality of label spaces and 
However in a similar endeavor, DUTTA_012 teaches
allocate a plurality of label space identifiers to the respective plurality of label spaces and multiple different label spaces are supported at a single platform such as a network element or node. In this case, multiple label spaces having different label space identifiers (e.g., 1, 2, 3 and so on) are available for use by the various embodiments.  <para. 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.
Claim(s) 2, 19
Li_463 does not explicitly teach
wherein the label space type includes at least one of 
a per-interface label space, 
a per-platform label space, 
a global label space, 
a downstream-assigned label space, or 
an upstream- assigned label space.
However in a similar endeavor, DUTTA_012 teaches
a global label space, global per platform label space type <para. 0026>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.

Claim(s) 3, 20
Li_463 teaches
	wherein the memory is configured to store a number of entries corresponding to a predetermined number of bits that represent the labels included in the entries. In a case of non-big labels, MPLS labels values would be a predetermined 20 bits <para. 0005, 0019>.
Note: Claim 3 encompasses subject matter is effectively copied from the MPLS protocol standards.
Claim(s) 4, 21
Li_463 teaches
	wherein the entries correspond to multiprotocol label switching (MPLS) label stack entries, and  MPLS label stacks  <FIG(s). 1, 2, 3, 4; para. 0005, 0028-0031, 0034-0035, 0038-0039>.
wherein the entries include
a label value, MPLS big label value <FIG(s). 2; para. 0019, 0035, 0040>.
a traffic class field that indicates quality of service (QoS) priority and congestion, Experimental Use (Exp) value  <FIG(s). 2, 4; para. 0005, 0038>.
a bottom of stack flag bit that, if set, indicates that the current label is the last label in the stack, and <para. 0005>.
a time-to-live (TTL) field. <para. 0005>.
Note: Claim 4 encompasses subject matter is effectively copied from the MPLS protocol standards.
Claim(s) 5, 22
Li_463 does not explicitly teach
wherein the processor is configured to generate a first mapping of a first subset of the labels to a first forwarding equivalency class (FEC), 
	wherein the first subset of the labels is for a first one of the plurality of label spaces, and 
	wherein the first mapping is associated with a first one of the plurality of label space identifiers for the first one of the plurality of label spaces.
However in a similar endeavor, DUTTA_012 teaches
wherein the processor is configured to generate a first mapping of a first subset of the labels to a first forwarding equivalency class (FEC), FEC is mapped to label via an LSP. LSRs in the network exchange FEC/label mapping information. <para. 0025, 0031-0032>.
	wherein the first subset of the labels is for a first one of the plurality of label spaces, and Each label space associated with at least one of the multiple label spaces <para. 0026-0032>.
	wherein the first mapping is associated with a first one of the plurality of label space identifiers for the first one of the plurality of label spaces. A LDP LSR is identified by a LDP-ID which is combination of 4 byte LSR ID (label) and 2 byte label space identifier (label space identifier) <para. 0026-0027, 0031>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.
Claim(s) 6, 23
Li_463 teaches
wherein the transceiver is configured to distribute the information at least one upstream router in the communication system. Router in the network each have downstream ports and upstream ports. The routers connected to the respective ports can be then considered upstream or downstream routers depending on which type of port they are connected to. FIG 1 shows a router connected on both sides and therefore would have an upstream and downstream router neighbors <FIGs. 2, 3; para. 0020, 0032 >
Li_463 does not explicitly teach information that is a first mapping.
However in a similar endeavor, DUTTA_012 teaches
information that is a first mapping. FEC is mapped to label via an LSP. LSRs in the network exchange FEC/label mapping information. <para. 0025, 0031-0032>.
Accordingly DUTTA_012 teaches that FEC/label mapping is exchanged with other routers and Li_463 teaches demonstrates communicating information can be in the upstream and downstream directions. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.
Claim(s) 7, 24
Li_463 teaches
wherein the transceiver is configured to distribute the information at least one downstream router in the communication system. Router in the network each have downstream ports and upstream ports. The routers connected to the respective ports can be then considered upstream or downstream routers depending on which type of port they are connected to. FIG 1 shows a router connected on both sides and therefore would have an upstream and downstream router neighbors <FIGs. 2, 3; para. 0020, 0032 >
Li_463 does not explicitly teach information that is a first mapping.
However in a similar endeavor, DUTTA_012 teaches
information that is a first mapping. FEC is mapped to label via an LSP. LSRs in the network exchange FEC/label mapping information. <para. 0025, 0031-0032>.
Accordingly DUTTA_012 teaches that FEC/label mapping is exchanged with other routers and Li_463 teaches demonstrates communicating information can be in the upstream and downstream directions. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.
Claim(s) 8, 25
Li_463 does not explicitly teach
wherein the transceiver is configured to receive a second mapping of a second subset of the labels to a second FEC, 
	wherein the second subset of the labels is for a second one of the plurality of label spaces, and 
	wherein the second mapping is associated with a second one of the plurality of label space identifiers for the second one of the plurality of label spaces.
However in a similar endeavor, DUTTA_012 teaches
wherein the transceiver is configured to receive a second mapping of a second subset of the labels to a second FEC Multiple different label spaces are supported at a single platform such as a network element or node. Accordingly said node would store each label space in order to support such an embodiment and the disclosed embodiment can be applicable to a situation where multiple label spaces are utilizes (i.e., at least a second label space) <para. 0028-0029; Claim 1>. FEC is mapped to label via an LSP. LSRs in the network exchange FEC/label mapping information, which implicitly taught occurs for more than one label spaces <para. 0025, 0031-0032>.
	wherein the second subset of the labels is for a second one of the plurality of label spaces, and  Each label space associated with at least one of the multiple label spaces. Accordingly for a different (second) label space, the embodiments would be applicable for the at least one label in the different label space <para. 0026-0032>.
	wherein the second mapping is associated with a second one of the plurality of label space identifiers for the second one of the plurality of label spaces. A LDP LSR is identified by a LDP-ID which is combination of 4 byte LSR ID (label) and 2 byte label space identifier (label space identifier). LSRs in the network exchange FEC/label mapping <para. 0026-0027, 0031-0032>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.
Claim(s) 9, 26
Li_463 teaches
wherein the transceiver is configured to receive information from at least one upstream router in the communication system. Router in the network each have downstream ports and upstream ports. The routers connected to the respective ports can be then considered upstream or downstream routers depending on which type of port they are connected to. FIG 1 shows a router connected on both sides and therefore would have an upstream and downstream router neighbors <FIGs. 2, 3; para. 0020, 0032 >
Li_463 does not explicitly teach information that is a first mapping.
However in a similar endeavor, DUTTA_012 teaches
information that is a first mapping. FEC is mapped to label via an LSP. LSRs in the network exchange FEC/label mapping information. <para. 0025, 0031-0032>.
Accordingly DUTTA_012 teaches that FEC/label mapping is exchanged with other routers and Li_463 teaches demonstrates communicating information can be in the upstream and downstream directions. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.
Claim(s) 10, 27
Li_463 teaches
wherein the transceiver is configured to receive information from at least one downstream router in the communication system Router in the network each have downstream ports and upstream ports. The routers connected to the respective ports can be then considered upstream or downstream routers depending on which type of port they are connected to. FIG 1 shows a router connected on both sides and therefore would have an upstream and downstream router neighbors <FIGs. 2, 3; para. 0020, 0032 >
Li_463 does not explicitly teach information that is a first mapping.
However in a similar endeavor, DUTTA_012 teaches
information that is a first mapping. FEC is mapped to label via an LSP. LSRs in the network exchange FEC/label mapping information. <para. 0025, 0031-0032>.
Accordingly DUTTA_012 teaches that FEC/label mapping is exchanged with other routers and Li_463 teaches demonstrates communicating information can be in the upstream and downstream directions. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.
Claim(s) 18, 35
Li_463 teaches
	storing, in the plurality of label spaces, labels that identify virtual links between nodes of the communication system; Nodes in a network storage routing information such as MPLS mapping table in order to route in accordance with an "enhanced MPLS header" (such as MPLS Big Label) which increases the address space by supporting addition bits such as a VLAN Tag, double tagged VLAN IDS, and/or segment identification (SID) and in accordance with traditional MPLS. Accordingly there are at least two types of label spaces stored  (big or traditional/non-big labels) <FIG(s). 1, 2, 3, 4; para. 0028-0031, 0034-0035, 0038-0039>. Big label space and non-big label space values correspond to spaces that include a set of labels that are used for MPLS routing. Embodiments are implemented in a virtual networks and therefore the labels would identify forwarding/next hop links between the nodes (i.e., devices, virtual machines, etc.) in the virtual network (i.e., virtual links between nodes). <FIG(s). 2, 3, 4, 7; para. 0024-0026, 0038-0040>.
	routing packets based on a comparison of labels and label space identifiers included in the packets and the labels stored in the plurality of label spaces indicated by the plurality of label space identifiers; and Read MPLS labels from received data, determine if the read MPLS labels indicate the presence of a MPLS Big Label, and if present, map the MPLS Big Label to virtual network addresses according to relationships and mapping information contained in virtual routing table. Including comparing each entry of the table to the big label value and addition information (VLAN, SID, etc.) to determine forwarding information. The data forwarding module may then forward the received data to a next hop destination based on the comparison.   <FIG(s). 2; para. 0025-0031, 0035, 0042>.
	transmitting the packets including the labels and the label space identifiers. Read MPLS labels from received data, determine if the read MPLS labels indicate the presence of a MPLS Big Label, and if present, map the MPLS Big Label to virtual network addresses according to relationships and mapping information contained in virtual routing table. The data forwarding module may then forward the received data to a next hop destination.   <FIG(s). 2; para. 0035, 0042>.
Li_463 does not explicitly teach
allocating a plurality of label space identifiers to a respective plurality of label spaces for a label space type used in a communication system; 
However in a similar endeavor, DUTTA_012 teaches
allocating a plurality of label space identifiers to a respective plurality of label spaces for a label space type used in a communication system;  Multiple different label spaces are supported at a single platform such as a network element or node. Accordingly said node would store each  label space in order to support such an embodiment.  The label spaces supported on a particular single platform can be considered a “label space type” (Note: the claim does not require multiple, different label space types be implemented, accordingly any art teaching the use of label spaces suggests at least a singular, default type.) <para. 0029-0029; Claim 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 with the embodiment(s) disclosed by DUTTA_012. One of ordinary skill in the art would have been motivated to make this modification in order to address the deficient in the prior art and provide a common data plane at a network element in label switching based networks. See Background, para. 0005-0006.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li_463 (US20150003463) in view of DUTTA_012 (US20130266012), and further view of Jocha_190 (US20120163190)
Claim(s) 11, 28
Li_463 does not explicitly teach
	a plurality of incoming label map (ILM) tables associated with the plurality of label space identifiers.
However in a similar endeavor, Jocha_190 teaches
	a plurality of incoming label map (ILM) tables associated with the plurality of label space identifiers. Label space values used as lookups to determine the appropriate ILM table from more than one possible tables.  <para. 0050>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 and DUTTA_012 with the embodiment(s) disclosed by Jocha_190. One of ordinary skill in the art would have been motivated to make this modification in order to provide a context descriptor to improve label-based communication in a network. See para. 0015-0016.
Claim(s) 12, 29
Li_463 does not explicitly teach
wherein the processor is configured to program a first one of the plurality of ILM tables associated with the first one of the plurality of label space identifiers based on the first mapping, and 
	wherein the processor is configured to program a second one of the plurality of ILM tables associated with the second one of the plurality of label space identifiers based on the second mapping.
However in a similar endeavor, Jocha_190 teaches
wherein the processor is configured to program a first one of the plurality of ILM tables associated with the first one of the plurality of label space identifiers based on the first mapping, and 	wherein the processor is configured to program a second one of the plurality of ILM tables associated with the second one of the plurality of label space identifiers based on the second mapping.  Each label space value is mapped to a particular ILM table and there are more than one label space values and ILM tables. <para. 0050>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Li_463 and DUTTA_012 with the embodiment(s) disclosed by Jocha_190. One of ordinary skill in the art would have been motivated to make this modification in order to provide a context descriptor to improve label-based communication in a network. See para. 0015-0016.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 13, 31, 14, 30 and 15-17, 32-34
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims require FEC encoded packet including encoding FEC in a FEC using a tuple a label space identifier and label associated with FEC. Closest art DUTTA_012 teaches a FEC associated with an LSP in order to map packets to an LSP and an FEC associated with a label (FEC label matching) (see para. 0025, 0048-0050). It appears the FEC mapping information exchange among the LSR are control-plane level packets and not packets FEC encoded with a tuple including a label space identifier and actual label value.

Examiner’s Notes
sets
Claim(s) 5, 8, 22, 25
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set. Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art: 
With regards to Li_463, the independent claim 1 amendment has changed “each label space type” to “a label space type.” The claims do not require that there be multiple types but rather a single, claimed “a label space type.” Accordingly, the re-interpretation of Li_463 to address this change considers the big and non-big labels to be under a single type – an MPLS label space “type.” Consequently Li_463 teaches a label space type that is a ‘MPLS type’ having a plurality of label spaces – big label values belonging to a first space and non-big label values belonging to a second space.
With regards to Dutta, the Reply argues that Dutta fails to disclose “routing of packets based on labels and label space identifiers” included in the packets and rather Dutta is “devoid of any disclosure or suggestion that a label space identifier is included in a packet, because, as indicated in Paragraphs [0028] and [0029] of Dutta discussed above, any given group of LSR instances that is routing packets has only a single label space associated therewith and, thus, does not need to include a label space identifier in the packets.”
However, the limitation in question “routing of packets based on labels and label space identifiers” was also anticipated using Li_463. The Reply is remarks is silent with regards to the office action’s anticipation of said limitation and Li_463.
Furthermore, Dutta still anticipates the limitation “routing of packets based on labels and label space identifiers” regardless of its use of a single label space because the disclosed LDP (Label Distribution Protocol) Label Switch Routers (LSRs) is identified by a LDP-ID (also commonly called an LDP router ID) which is a 4 byte LSR ID and 2 byte label space identifier which is incorporated into an address to route packets across the nodes/routers. Nowhere does Dutta explicitly state, “when a single label space is used, the 2 byte label space identifier is no longer part of the LSR-ID” as the Reply purports. 
Examiner Notes:
A significant issue with the limitation in claim 1:
to route packets based on labels and label space identifiers included in the packets

Is that the above labels and label space identifiers in the packets have no relationship with the previously mentioned “a plurality of label spaces,” “a label space type,” or “a plurality of label space identifiers.”  That is, the label and space identifiers in the packets are not necessarily matched/checked against any of the previously mentioned stored and allocated spaces/identifiers (i.e., not necessarily based on the previously claimed allocation or stored spaces). Accordingly, the routing step here is viewed as piecewise limitation by the Examiner.
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415